COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00069-CV


IN THE INTEREST OF B.T., JR.
AND S.T., MINOR CHILDREN

                                    ----------

          FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY
                     TRIAL COURT NO. 177,250-B

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      R.D. (Mother) appeals the trial court’s $35,788 child-support arrearage

judgment. We affirm.

                              Background Facts

      Mother and B.T. (Father) divorced in Arkansas on June 20, 2007. Father

received custody of their two children (B.T., Jr. and S.T.), and Mother was

ordered to pay child support. Specifically, the divorce decree ordered Mother to

“continue to pay child support in the sum of $127.00 per week in accordance with

      1
      See Tex. R. App. P. 47.4.
the Temporary Order entered on March 20, 2007, pending further orders of this

Court.” The March 20, 2007 temporary order required Mother to pay $127 per

week in child support “commencing Friday, March 16, 2007.”

      In 2011, Father moved to Wichita Falls with the children.              Mother

registered the Arkansas divorce decree in Texas in July 2012.            Jurisdiction

subsequently transferred for all matters involving the parties or children from the

original Arkansas court to the Texas trial court. Father filed a motion to confirm

child support arrearage and for enforcement in September 2012 and a first

supplemental motion in September 2013.

      After a hearing on Father’s first supplemental motion, 2 the trial court found

that Mother’s total arrearage amounted to $35,788 after a $5,600 set-off and

found her in contempt. Mother then filed this appeal.

                                    Discussion

      In Mother’s only issue, she challenges the decree as being incapable of

supporting an arrearage judgment for child support. Specifically, she claims that

the decree is ambiguous and not sufficiently definite because it did not state a

payment start date.

      Arrearage judgments are enforceable as long as the child support

obligation is “sufficiently definite and certain.” Office of Attorney Gen. v. Wilson,

24 S.W.3d 902, 905 (Tex. App.—Dallas 2000, no pet.) (quoting Gross v. Gross,

      2
      Mother disputed that she had been properly served with the original
motion. Father agreed to proceed solely on the supplemental motion.

                                         2
808 S.W.2d 215, 218 (Tex. App.—Houston [14th Dist.] 1991, no writ)). To be

enforceable by contempt, a child support obligation must “set forth the terms of

compliance in clear, specific[,] and unambiguous terms so that the person

charged with obeying the decree will readily know exactly what duties and

obligations are imposed upon him.”         Id. at 906 (quoting Ex parte Acker,

949 S.W.2d 314, 317 (Tex. 1997)). In reviewing a child support order for clarity

or ambiguity, we view the divorce decree “‘as a whole’ and apply basic common

sense.”   Id. (quoting Ex parte Johns, 807 S.W.2d 768, 774 (Tex. App.—

Dallas 1991, orig. proceeding)).

      In this case, the final divorce decree ordered Mother to “continue to pay

child support . . . in accordance with the Temporary Order.” The temporary order

provided a start day for child support payments as “commencing Friday,

March 16, 2007.”    The final divorce decree, by expressly incorporating the

temporary order, explicitly details Mother’s child support payment obligations,

including the start date. See id. (holding that divorce decree that incorporated

previous modification order detailing payment obligations was enforceable by

contempt or money judgment).

      Mother’s comparison of the present decree to that in Acker is

unpersuasive. In Acker, the divorce decree stated only that payment obligations

were to begin on “June 1” without specifying a year. 949 S.W.2d at 317. Here,

the temporary order provided the day, month, and year upon which payments

were to begin. Reading the divorce decree in this case, Mother should have

                                       3
readily known what duties and obligations were imposed upon her. We therefore

overrule Mother’s sole issue.

                                  Conclusion

      Having overruled Mother’s sole issue, we affirm the trial court’s judgment.



                                                  /s/ Lee Gabriel

                                                  LEE GABRIEL
                                                  JUSTICE

PANEL: DAUPHINOT, GARDNER, and GABRIEL, JJ.

DAUPHINOT, J., concurs without opinion.

DELIVERED: March 26, 2015




                                        4